                            United States District Court
                                      for the
                            Southern District of Florida

Diane McBride, Plaintiff,               )
                                        )
v.                                      )
                                        ) Civil Action No. 18-25072-Civ-Scola
Wal-Mart Stores East, L.P.,             )
Defendant.                              )

                                 Omnibus Order
       This matter is before the Court upon pro se Plaintiff Diane McBride’s
motions requesting that the Court change the designated mediator and extend
the deadline for mediation and her motion to waive mediation fees (ECF Nos.
79, 82.) On March 3, 2020, the Court granted the Plaintiff’s motion requesting
that the Clerk appoint a mediator (Order, ECF No. 68), and later that same day
the Clerk notified the parties that Jeffrey Grubman was designated to serve as
the mediator in this case (Clerk’s Notice of Mediator Designation, ECF No. 70
(“Notice”).) The Notice stated that, in accordance with Administrative Order
2018-34, the mediator shall be compensated at a rate of $350 per hour. (ECF
No. 70.) Approximately three weeks later, they each filed now-granted motions
for leave to appear telephonically at the upcoming mediation. (See ECF Nos.
76-77.) However, nearly one month after Mr. Grubman’s designation, the
Plaintiff filed a motion to change the mediator and to be relieved of his fees. For
the reasons discussed below, the Court denies the Plaintiff’s motion to change
the mediator and extend the mediation deadline (ECF No. 79) and grants the
Plaintiff’s motion to waive mediation fees (ECF No. 82).
       I.   The Motion to Waive Mediation Fees

       The Court first addresses the Plaintiff’s “Motion Requesting the Judge
Ruling on the Defendant’s Attorneys Non-Compliance to the Mediation Order
Written” (ECF No. 82), which the Court construes as a motion to waive
mediation fees. The first six of seven paragraphs in the motion suggest that the
Defendant has acted in bad faith by failing to return the Plaintiff’s telephone
calls regarding the scheduling of the upcoming mediation. The Defendant’s
response in opposition to the motion details, with exhibits, just the opposite.
(ECF Nos. 83-84.) For example, the response avers that the Defendant has
tried calling the Plaintiff at least nine times to coordinate the mediation, but to
no avail. (ECF No. 83 at 3.) Documents filed in support of the response include
nearly 30 pages of correspondence with Mr. Grubman’s case manager
demonstrating that his office has also tried to communicate with the Plaintiff,
but, again, to no avail. (See, e.g., ECF No. 84 at 5-6.) It appears that in the face
of the Defendant’s second motion for sanctions in connection with the
Plaintiff’s failure to comply with Court orders (ECF No. 72), the Plaintiff is once
again failing to cooperate in the prosecution of her own case.
       The Court would deny the motion but for the last paragraph, which
states that the Plaintiff, who is proceeding in forma pauperis, “cannot afford” to
pay the mediator’s fee. (ECF No. 82 at 4.) The Court has already determined
that the Plaintiff is indigent in its Order Granting the Plaintiff’s Motion to
Proceed In Forma Pauperis. (ECF No. 4.) And thus, the Court agrees that the
Plaintiff cannot afford to pay the mediation fee. The Plaintiff states that Mr.
Grubman has an eight-hour minimum for mediations, which, multiplied by his
$350 hourly rate would total $2,800 and result in an invoice to the Plaintiff for
$1,400. (ECF No. 82 at 4.) Notwithstanding that the Plaintiff has caused undue
complications in connection with mediation in this matter, the Court cannot
and will not fault her for failing to participate in a mediation that she cannot
afford. For that reason, the Court construes the motion as a motion to waive
mediation fees and the Court grants that motion. The Defendant did not
address this issue in its response to the motion.
       The attorneys who are certified to be mediators in this district have
agreed “to accept at least two (2) mediation assignments per year in cases
where at least one (1) party lacks the ability to compensate the mediator, in
which case the mediator’s fees shall be reduced accordingly or the mediator
shall serve pro bono (if no litigant is able to contribute compensation).” S.D.
Fla. L.R. 16.2(b)(3). Therefore, the Court directs Mr. Grubman to serve as the
pro bono mediator in this action unless he has already accepted two mediation
assignments where at least one party lacks the ability to compensate the
mediator. The Court directs the parties to proceed as follows: first, the parties
shall notify the Court by no later than 12:00 p.m. on April 13, 2020 whether
Mr. Grubman will serve as a pro bono mediator by April 17, 2020.
       Next, if Mr. Grubman can mediate this case, then the parties shall file a
Proposed Order Scheduling Mediation setting forth the date and time of the
mediation, consistent with the with the Order of Referral to Mediation (ECF No.
40 at 6-8) by no later than April 13, 2020. Due to the dangers of meeting face-
to-face posed by the coronavirus pandemic, the parties must arrange for the
mediation to occur via videoconference, and the Plaintiff must arrange to use a
phone or computer that can be used to join the videoconference. The deadline
to complete mediation remains April 17, 2020 and the mediation report is due
within seven days following the mediation conference. If the mediator fails to
file a mediation report within seven days following the mediation conference,
the Defendant must file a mediation report within 14 days after the mediation
conference. If Mr. Grubman has already fulfilled the pro bono requirement and
does not agree to mediate this case, then the Court will instruct the Clerk to
designate a new mediator from the List of Certified Mediators who will serve
with the understanding that the Plaintiff cannot compensate him or her for any
charges and such mediator shall conduct the mediation on or before May 15,
2020. In light of the delays that have arisen from the Plaintiff’s use of physical
mail for purposes of notices and filings, the Court designates the Defendant’s
counsel as lead counsel for purposes of ascertaining the mediator’s willingness
to proceed and notifying the Court of same by the aforementioned date and
time.
       II.   The Motion      to   Change   Mediator    and   Extend    Mediation
             Deadline

       On March 24, 2020, the Plaintiff filed a separate motion to replace Mr.
Grubman as mediator. (ECF No. 79.) It is not entirely clear what the basis was
for the filing of this motion. However, to the extent the Plaintiff took issue with
Mr. Grubman’s limited availability, that concern was rendered moot when,
according to the Plaintiff, Mr. Grubman’s assistant called the Plaintiff on March
27, 2020 to offer an additional seven available dates for mediation in time for
the April 17, 2020 deadline to mediate. (ECF No. 82 at 3.) Conspicuously
absent from the Plaintiff’s motion are any dates that she has offered to make
herself available for mediation in this matter. The Court declines to grant the
Plaintiff a de facto extension as a result of her decision not to timely apprise
the parties or Mr. Grubman of her availability. Moreover, the Plaintiff has been
on notice of the deadline to complete mediation since August 2019. (Scheduling
Order, ECF No. 40.) The Plaintiff is expected to participate in the timely
mediation of her own case and her failure to do so may result in sanctions,
including dismissal of this action with prejudice.
      III.   Conclusion

       Accordingly, the Court denies the Plaintiff’s motion to change the
mediator and extend the mediation deadline (ECF No. 79) and grants the
Plaintiff’s motion to waive mediation fees (ECF No. 82). The parties are ordered
to notify the Court of Mr. Grubman’s availability for mediation as described
above by no later than 12:00 p.m. on April 13, 2020 and to file a proposed
order scheduling mediation by April 13, 2020.
      The Court directs the Clerk to mail a copy of this Order to the Plaintiff
at the address listed below and to e-mail a copy of this Order to Mr. Jeffrey
Grubman at the e-mail address below.
      Done and ordered, at Miami, Florida, on April 9, 2020.


                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge

Copy, via U.S. Mail, to:
Diane McBride
P.O. Box 213
Midway, FL 32343

Copy, via electronic mail, to:
Jeffrey Grubman
JAMS, The Resolution Experts
2500 N. Military Trail
Suite 200
Boca Raton, FL 33431
Telephone: 561-393-9733
Facsimile: 561-393-9707
Email: jgrubman@jamsadr.com
